DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s amendment filed on 11/19/20.  Claims 2, 10 and 12 canceled.  Claims 1, 3-9, 11, and 13-23 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3-9, 11, and 13-23 allowed.

4.	The following is an examiner’s statement of reasons for allowance in Re-claim 1: References Ostorw, Nunnink, Li and Gifford are cited because they are pertinent to applicant’s disclosure.  However none  of the cited prior art of record, discloses teach or fairly suggest at least a barcode reader, comprising:  a reflector positioned radially around the input aperture of the lens pipe, and angled relative to the illumination source to reflect light produced by the illumination source that illuminates outside of the input aperture of the lens pipe back to the illumination surface of the illumination source to cause at least a portion of the reflected light to reflect from the illumination surface into the input aperture; and a projection lens disposed in front of the second end of the lens 
5.	References Ostorw, Nunnink, Li  and Gifford are cited because they are pertinent to applicant’s disclosure.  However none  of the cited prior art of record, discloses teach or fairly suggest at least A barcode reader comprising lens pipe having a tapered shape extending from a first end to a second end, the first end defining an input aperture; a projection lens disposed in front of the second end of the lens pipe, and configured to project the light from the illumination source that enters the input aperture of the lens pipe substantially along an optical axis defined by the projection lens; a second lens pipe having a tapered shape extending from a first end to a second end, the first end defining an input aperture and a second projection lens disposed in front of the second end of the lens pipe, and configured to project the light from the second illumination source that enters the input aperture of the second lens pipe substantially along a second optical axis 3 4826-4960-8658.1Application No. 15/832,387Docket No. DLIA.025US Reply to Office Action dated June 25, 2020 defined by the second projection lens, wherein the light projected from the projection lens and the second projection lens at least partially intersect. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
6.	References Ostorw, Nunnink, Li, and Gifford are cited because they are pertinent to applicant’s disclosure.  However none  of the cited prior art of record, discloses teach or fairly suggest at least A method of imaging barcodes, comprising: directing the first light beam into an input aperture of an optical component to form a second light beam, 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887